This was an action brought by the attorney-general, under sections 1948 and 1949 of the Code of Civil Procedure. The complaint alleges that on the 7th day of April, 1890, the relators, ten in number, were duly elected, respectively, wardens and vestrymen of the Church of the Holy Nativity, a Protestant Episcopal church in the city of New York.
That the defendants Adams and Townsend unlawfully intruded into the office of wardens and the other defendants into the office of vestrymen of said church, and were unlawfully holding these offices in violation of the rights of the relators. Judgment was demanded that the defendants were not entitled to the office into which they respectively had intruded, and that they be ousted and excluded therefrom, and that the relators be put in possession of the offices to which *Page 131 
they were respectively elected as alleged. Costs were demanded against the defendants, and that each of them pay to the people of the state of New York a fine of two thousand dollars. On the trial, the complaint was dismissed, with costs, and an order made granting the defendants an extra allowance of $350. The only basis for the allowance was the demand that each defendant be fined two thousand dollars, and as there were ten defendants, it was held that the complaint contained a claim against the defendants of twenty thousand dollars in the aggregate. The order has been affirmed at General Term. The only question presented by the appeal is whether the court had power to grant an allowance in the action. Section 3253 of the Code of Civil Procedure confers power on the court, in its discretion, to award to the successful party a sum not exceeding five per centum upon the sum recovered or claimed, or the value of the subject-matter involved. And section 1956 provides that in actions such as this the court may, in its discretion, also award that the defendant pay a fine to the people of the state not exceeding $2,000, and if such fine is imposed, execution may be issued upon the judgment and when the fine is collected, it must be paid into the treasury of the state. The relators could have no interest in the fine, and no one could demand that it be imposed as a legal right. The cause of action or claim set forth in the complaint was the intrusion of the defendants into an office in a domestic corporation from which it was sought to oust them, and to put the relators in possession thereof. The fine was a mere incident that might or might not follow the success of the action, resting wholly in the discretion of the court with reference to the facts and circumstances of the case. It was no part of the claim or cause of action. It was not necessary to demand it in the complaint, as the court could have imposed it, whether demanded or not, upon a proper state of facts. By demanding it, the plaintiff did not change the character of the action or engraft upon the complaint any element of a pecuniary claim within the meaning of that term as used in the section of the Code above referred to. There was no power in this *Page 132 
case to grant to the defendants an extra allowance except upon the basis of the value of the claim or subject-matter involved in the action, and litigated directly and not incidentally. (Atlantic Dock Co. v. Libby, 45 N.Y. 499; Adams v.Arkenburgh, 106 id. 615; Conaughty v. Sar. Co. Bank,
92 id. 404.)
The action was brought to try the title to certain elective offices in a religious corporation. It does not appear that these offices were of any value in themselves, or that there were any emoluments or pecuniary advantages attached to them, and hence it cannot be said that the subject-matter of the action was of any value whatever. The entirely unnecessary demand that each of the ten defendants be fined two thousand dollars, was not a claim that could form the basis of an allowance any more than would a request at the trial that the discretion of the court in that regard be exercised.
The orders of the General and Special Terms should be reversed, with costs in all courts.
All concur.
Orders reversed.